         Case 1:19-cr-00820-AJN Document 44 Filed 08/10/21 Page 1 of 1


                                                                                           8/11/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                –v–
                                                                   19-cr-820 (AJN)
  Sanchez,
                                                                       ORDER
                        Defendant.



ALISON J. NATHAN, District Judge:

       The Court clarifies that the Order docketed on ECF at Dkt. No. 41 is scheduling a

sentencing proceeding only for Defendant Sanchez.



       SO ORDERED.




 Dated: August 10, 2021
        New York, New York
                                                ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge




                                                    1
